Citation Nr: 1732827	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  11-34 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral torn retinas with blindness.  


REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran, his spouse, and a county service officer


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran had active duty service from August 1967 to August 1969.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran attended a hearing before the Board in March 2013.  A transcript of that hearing has been associated with the claims file.  The Board notes that the Veterans Law Judge (VLJ) who conducted the hearing is not currently working for the Board.  The Veteran was afforded the opportunity to have a new hearing with    a current VLJ.  The Veteran declined a second hearing and the transcript of the original hearing was reviewed by the Board.

The case was previously before the Board in January 2014 at which time the    claim for service connection was reopened and the case remanded to the Agency of Original Jurisdiction (AOJ) for additional development.

In August 2016, the Board again remanded the matter to the AOJ for additional development.  The case has since returned to the Board for the purpose of appellate disposition.


FINDING OF FACT

The competent and probative evidence of record is at least in equipoise as to whether the Veteran's bilateral torn retinas with blindness manifested during active service.





CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, the criteria for entitlement to service connection for bilateral torn retinas with blindness have been met. 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to service connection for bilateral torn retinas with blindness, as he believes that this disability had its onset in service.  In a February 2011 statement, the Veteran expressed his opinion that his torn retinas were the result of force from concussions incurred in service, to include as a result of napalm bomb explosions in Vietnam.  In his May 2011 notice of disagreement, the Veteran also reported that that on one occasion, the truck he was driving hit a land mine.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.   Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b).  To show a chronic disease in service, a combination of manifestations sufficient to identify the disease entity is required, as is sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b).  The Court has established that 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a), and thus not the claimed disability on appeal. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 U.S.C.A. § 1101.

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran's service treatment records include no complaint, finding, or diagnosis with respect to the eyes.  No abnormalities with respect to the eyes were noted on discharge examination in July 1969, and distance vision was 20/20 bilaterally.  He also denied eye trouble on report of medical history in July 1969.

A private medical screening report dated in December 1997 reflects that the eyes were normal.  Vision was 20/25.

An August 2003 report from Dr. A. of the Charleston Neuroscience Institute Retinal Consultants reflects that the Veteran was referred for retinal detachment.  He underwent surgical treatment in October 2003.

A July 2004 report from Lowcountry Orthopaedics and Sports Medicine reflects a history of retinal detachment repair in October 2003.

Further treatment records from Dr. A. reflect that the Veteran was scheduled for eye surgery in December 2004.

Treatment records from private physician Dr. M. dated in 2008 reflect that the Veteran had undergone several surgeries for retinal detachment, and most recently in 2005.  He also had cataract on the right eye.

A February 2009 report from Dr. A. of the Charleston Neuroscience Institute Retinal Consultants reflects that he had treated the Veteran since August 2003 for recurrent retinal detachment and tears.  He noted that the Veteran was permanently and legally blind in the left eye.

In an October 2010 written statement, Dr. A. wrote that, after review of the Veteran's medical treatment records and medical history, it is at least as likely as not that the torn retinas could be a result of the concussion from the napalm bombs dropped within 40 to 50 yards of his position, as well as trauma from running over a land mine in his truck in Vietnam. 

VA treatment records dated from 2009 reflect history of glaucoma, retinal tears and blindness of the left eye.  A March 2009 report notes onset of eye disability in 2003. 

In March 2013, Dr. A. wrote that he operated on the Veteran for retinal tears in 2004 and 2007, and noted that the Veteran was permanently and legally blind.  He opined that the retinal tears more likely than not resulted from a blast injury suffered during service in Vietnam.

During the Veteran's March 2013 Board hearing, he testified that he served in Vietnam with ammunition handlers.  His job duties included supporting and delivering ammunition to the field.  He described an incident during one such delivery where they were ambushed between Kontum and Pleiku.  Napalm blasts were used to help them escape.  He reported that the heat from the blasts singed his eyebrows and eyelids.  The Veteran reported that he would occasionally see floaters, but did not know what was occurring with his eyes much later.  The Veteran's spouse testified that he would report to her that he was seeing floaters.  When he eventually went to see a physician, he was told he had retinal detachment.

The Veteran testified that his physician, Dr. A., is an expert in the field. He said he was told that his detachments were a very rare type, and that there had to be some kind of concussion or force to have caused it.  He said he saw maybe one of such types of tears every five to six years.  He indicated that Dr. A. was very comfortable saying that the Napalm bomb blast could have been the start of it, particularly because there was nothing else in the Veteran's history except for the blast.

The Veteran was afforded VA eye examination in March 2014, at which time the examiner diagnosed retinal detachment, aphakia, and pseudophakia.

The Veteran reported that he was involved in a blast injury from a napalm bomb during his service in Vietnam.  The examiner noted that there was no documentation of any eye issue during service or direct injury to his eyes during service.   He had retinal tear with detachment of the left eye in 2003 and underwent multiple surgical repairs.  He also had cataract removal during this time without lens replacement.  The resultant vision in the left eye from the retinal detachments was no light perception.  He also had retinal detachment and tear in the right eye in 2004, and underwent surgical repair and cataract surgery with lens implantation.  His resultant vision in the right eye was 20/100 from his retinal detachment.  

The examiner opined that the Veteran's bilateral retinal detachments were less likely than not due to the blast injury in service.  In so finding, the examiner noted that trauma could cause retinal tears and detachments, but it is more likely to occur in a closer time frame to the initial injury.  He sustained no documented injury to his eyes in service and no documented eye issues in the years between service and the occurrence of the first detachments.  His retinal detachments occurred over 30 years later when other etiologies such as posterior vitreous detachments are much more likely.  There was no evidence that his detachments were longstanding or chronic, as they were acutely symptomatic at the time of presentation.

In an addendum opinion dated in December 2016, the VA examiner noted that floaters were a very common symptom noted by patients.  Acute onset of floaters can be associated with a retinal tear or detachments at the time of its presentation.  However, longstanding floaters are benign and his retinal detachments that occurred 30 years after his complaint of floaters are not due to or associated with the floaters he reported he had since service.  She noted that the vast majority of times, floaters are a common, benign symptom.

Upon careful review of the record, the Board finds that service connection for the retinal tears with blindness is warranted.  Here, the Veteran's personnel records confirm that he served in Vietnam as an ammunitions handler and participated in the Tet Counteroffensive.  While the report of his involvement in a blast, land mine explosion or ambush is not of record, the Board accepts the Veteran's assertions as credible and consistent with the circumstances of his service, and an in-service incurrence is established.  See 38 U.S.C.A. § 1154; Holton, supra.  

In addition, the record reflects post-service diagnosis of retinal detachment.  Thus, a current disability is established.  See id.  

As to nexus, the Board acknowledges that there are competing opinions of record. While the 2014/2016 VA examiner found such a relationship less likely than not, private physician Dr. A. has linked the Veteran's retinal detachments were related to blast injury incurred during service in Vietnam.  Thus, the Board finds that the evidence with regard to nexus is in relative equipoise.  Affording the Veteran the benefit of the doubt, nexus is established.  See 38 U.S.C.A. § 5107(b); Holton, supra.    

Because the Veteran has a current disability etiologically related to an in-service injury, service connection is warranted.  See Holton, supra.  



ORDER

Entitlement to service connection for bilateral torn retinas with blindness is granted.  




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


